Citation Nr: 1449797	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  08-33 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals, left knee injury.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The (Veteran) appellant served on active duty from December 1975 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left knee injury.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant asserts, in essence, that service connection for residuals, left knee injury is warranted based on service incurrence.  He states that he injured his left knee in basic training, was on crutches for a week, and that his knee has not been the same since that injury.  

The appellant states that he sustained another injury to his left knee when he jumped out of a window in 1991, after service.  However, he states that VA is not looking at his initial injury, but only at the subsequent trauma he sustained.  He related he had magnetic resonance imaging (MRI) in June 2007, and that without having received an MRI in service, ligament changes were hard to detect.  The later June 2007 MRI is not associated with the claims folder.  That record should be obtained.  Additionally, medical records attributable to the later left leg injury sustained in May 1991 are not associated with the claims folder.  The appellant claims to have had surgery at that time.  Those records, if any exist, are necessary to assist in the instant claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  This specifically includes the MRI record of June 2007 of St. Francis Medical Center, Trenton, New Jersey, and medical records, if any, pertaining to the May 1991 trauma sustained to the appellant's left knee when he jumped out of a window.
 
2.  Following completion of the above, the appellant shall be afforded a VA joints examination to determine the nature and etiology of his left knee injury residuals.  The claims file must be made available for review in connection with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies should be performed.  The examiner shall provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's left knee disorder, is due to or the result of an injury sustained in service.  It is important to address the appellant's lay statements and medical findings, if any, related to his 1991 left knee trauma sustained after he jumped out of a window.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

3.  After completion of the above, if the issue remains denied, the appellant and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

